Name: COUNCIL REGULATION (EEC) No 1542/93 of 14 June 1993 fixing the monthly price increases for cereals for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 25 . 6. 93 Official Journal of the European Communities No L 154/3 COUNCIL REGULATION (EEC) No 1542/93 of 14 June 1993 fixing the monthly price increases for cereals for the 1993/94 marketing year HAS ADOPTED THIS REGULATION: Article 1 For the 1993/94 marketing year, the monthly increases to be applied to the intervention price for common wheat, rye , barley, maize, sorghum and durum wheat, and to the threshold price for all cereals, applicable for the first month of the marketing year, shall be as follows : (ECU/tonne) Monthly increase Monthly increase in the in the intervention price threshold price July 1993   August 1993  1,425 September 1993  2,850 October 1993  4,275 November 1993 1,425 5,700 December 1993 2,850 7,125 January 1994 4,275 8,550 February 1994 5,700 9,975 March 1994 7,125 11,400 April 1994 8,550 12,825 May 1994 9,975 14,250 June 1994  14,250 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the \opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 3 of Council Regulation (EEC ) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (4 ) fixes the monthly increases in the intervention and threshold prices; Whereas, when the amounts and the number of the monthly increases are fixed and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements ; Whereas, under the reform of the common agricultural policy, provision was made for the fixing of a single intervention price for all cereals; whereas this price has been fixed at a substantially reduced level; whereas this fact should be taken into account in the fixing of the size of the monthly increases ; Whereas, as regards the threshold price for maize and sorghum, the monthly increases are, moreover, to be determined in accordance with the last subparagraph of Article 3 (2 ) of Regulation (EEC) No 1766/92, In the case of maize and sorghum, the monthly increases for August and September shall not apply to the threshold price . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH (') OJ No C 80, 20 . 3 . 1993, p. 3 . ( 2 ) OJ No C 150, 31 . 5 . 1993 . (3 ) OJ No C 129, 10 . 5 . 1993 , p. 25 . (4 ) OJ No L 181 , 1 . 7. 1992, p. 21 .